Citation Nr: 0912151	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability to include 
herniated nucleus pulposus, currently evaluated 40 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected radiculopathy of the right lower extremity, 
currently evaluated 20 percent disabling. 

3.  Entitlement to a total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to 
November 1974.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from ratings decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Procedural history

Service connection for a lumbar spine disability, denominated 
postoperative herniated nucleus pulposus, was granted in a 
December 1985 RO rating decision. A 40 percent disability 
rating was assigned in a December 1992 rating decision.

In May 2003, the Veteran filed a claim seeking an increased 
rating for his service-connected lumbar spine disability.  He 
filed a separate claim seeking entitlement to TDIU in June 
2003. 

In an August 2003 rating decision, the RO continued the 40 
percent disability rating assigned to the Veteran's lumbar 
spine disability; separately service connected right lower 
extremity radiculopathy, assigning a 10 percent disability 
rating; and denied entitlement to TDIU.  The Veteran 
perfected an appeal as to each issue.

A September 2004 rating decision increased the Veteran's 
service-connected right leg radiculopathy disability rating 
to 20 percent, effective August 19, 2004.  The Veteran has 
not expressed satisfaction with the increased rating.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

In January 2008, the Veteran and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ). A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.

In March 2008, the Board remanded the Veteran's claim for 
additional procedural and evidentiary development.  A 
supplemental statement of the case was issued in September 
2008 by the VA Appeals Management Center (AMC) which 
continued the denial of the Veteran's claims.  The case is 
once again before the Board. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC in Washington, DC.

Issues not on appeal

In the above-mentioned March 2008 decision, the Board denied 
the Veteran's claims of entitlement to service connection for 
a neck and shoulder disability.  Those issues have 
accordingly been resolved and will be discussed no further 
herein. 

Referred issue

In a September 2007 decision, the RO granted service 
connection for radiculopathy of the left lower extremity.  A 
10 percent disability rating was assigned.  During the 
January 2008 hearing, the Veteran and his representative 
indicated that he desired an increased rating for this 
disability.  See the January 2008 hearing transcript, page 
15.  The issue of the Veteran's entitlement to an increased 
rating for left lower extremity radiculopathy has not yet 
been addressed by the RO, and it is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
lumbar spine disability is currently manifested by pain, 
erectile dysfunction and severe limitation of motion with 
complaints of muscle spasms.  

2.  The first medical evidence of record to indicate that the 
Veteran's lumbar spine disability resulted in erectile 
dysfunction was the December 27, 2005 VA examination report.

2.  The Veteran's service-connected radiculopathy of the 
right lower extremity manifests as pain, weakness, numbness 
and decreased sensation. 


CONCLUSIONS OF LAW

1.  Beginning on December 27, 2005, the criteria for the 
assignment of a 60 percent disability rating for the 
Veteran's service-connected lumbar spine disability were 
satisfied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

2.  The criteria for a disability rating in excess of the 
currently assigned 20 percent for the Veteran's service-
connected radiculopathy of the right lower extremity are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected lumbar spine disability and 
his radiculopathy of the right lower extremity.  As is 
discussed elsewhere in this decision, the issue of 
entitlement to TDIU is being remanded for additional 
development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In March 2008, the Board remanded the case to the AMC in 
order to provide the Veteran with notice of the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37, and to 
obtain the Veteran's records from the Social Security 
Administration (SSA).  The Veteran's claim was then to be 
readjudicated.

The record reveals that the AMC mailed the Veteran a letter 
that provided him with notice of the Court's Vazquez decision 
in May 2008.  The Veteran's SSA records were obtained in 
August 2008.  The claim was then readjudicated via the 
September 2008 supplemental statement of the case (SSOC).  
Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  As was 
discussed above, the Board previously remanded this case so 
that amplified VCAA notice could be provided to the Veteran.  
The Veteran was in fact informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated May 8, 2008, including a request for evidence that his 
service-connected disability had gotten worse.  

Crucially, the AMC informed the Veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced May 2008 letter, whereby the Veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
Veteran was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The May 2008 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the May 2008 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced May 2008 letter, which 
detailed the evidence considered in determining a disability 
rating, including: "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the May 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Subsequent to Dingess, the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
the veteran: (1) that, to substantiate a claim, the veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the notice letter must 
provide at least general notice of that requirement; (3) that 
if an increase in disability is found, a disability rating 
will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and (4) of examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

Pursuant to the Board's remand instructions, the Veteran was 
provided specific notice of the Court's decision in Vazquez-
Flores v. Peake in the above-mentioned May 2008 letter from 
the AMC.  

There is no timing problem as to VCAA, Dingess or Vazquez 
notice.  Specifically, since the Veteran's claim was 
readjudicated in the September 2008 SSOC, following the 
issuance of the May 2008 letter, the essential fairness of 
the adjudication was not affected.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007). 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, SSA records and has provided him with a several VA 
examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in January 2008 as detailed in the Introduction.

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability to include 
herniated nucleus pulposus, currently evaluated 
40 percent disabling.

Relevant law and regulations 

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2008).

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

(i.) The former schedular criteria

The Veteran's service-connected post-operative herniated 
nucleus pulposus of the lumbar spine is currently rated under 
former Diagnostic Code 5293 [intervertebral disc syndrome].  

Based on the medical evidence demonstrating a decreased range 
of motion, the Board has considered rating the Veteran under 
Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar].  However, the Veteran is currently in receipt of the 
maximum disability rating available under that code, 40 
percent, so the application of that diagnostic code would not 
avail him. 

The evidence of record indicates that the Veteran has chronic 
low back pain, erectile dysfunction and complaints of muscle 
spasms.  Given the presence of neurological symptomatology, 
the Board will continue to rate the Veteran's lumbar spine 
disability under the criteria for intervertebral disc 
syndrome, former Diagnostic Code 5293, as did the RO.  

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2008).  

As explained above, the Veteran's service-connected lumbar 
spine disability is consistent with intervertebral disc 
syndrome, so both the General Rating Formula for Diseases and 
Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome are for potential application. 

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
Veteran has been provided with the new regulatory criteria in 
the February 2004 statement of the case and submitted 
additional argument after receiving such notice.  Therefore, 
there is no prejudice to the Veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so. See 
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
Veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

(i.) The former schedular criteria

Former Diagnostic Code 5293 [Intervertebral disc syndrome] 
provided the following levels of disability:

60% Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief

40% Severe; recurring attacks, with intermittent relief.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

(ii.) The current schedular criteria

Intervertebral disc syndrome may be rated either under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

Note 1 provides for evaluation of any associated objective 
neurologic abnormalities, including but not limited to, bowel 
or bladder impairment, separately under an appropriate 
diagnostic code.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides as follows:

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

Analysis

Schedular rating

As an initial matter, neurological symptoms involving both 
legs have been separately rated.  To attribute these symptoms 
to the service-connected lumbar spine disability would amount 
to improper pyramiding.  See 38 C.F.R. § 4.14 (2008) [the 
evaluation of the same disability under various diagnoses is 
to be avoided]; see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  

(i.) The former schedular criteria

In order to warrant a 60 percent disability rating under 
former Diagnostic Code 5293, the evidence must show a 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disk, with little intermittent relief.

As was discussed above, the Veteran is separately rated for 
peripheral neuropathy of the bilateral lower extremities.  
The Board is therefore prohibited from considering his 
peripheral neuropathy symptomatology in connection with his 
lumbar spine disability.  However, the medical evidence also 
describes neuropathic symptoms specific to the Veteran's 
lumbar spine that have not been separately rated.  While 
multiple treatment records and VA examinations document that 
the Veteran's spine symptomatology does not result in any 
associated incontinence, the December 2005 VA examination 
noted that his service-connected spine disability has 
resulted in mild erectile dysfunction.  

Based on the medical evidence indicating that his  lumbar 
spine symptomatology includes neurological findings 
appropriate to the cite of the diseased disk, and not 
encompassed in the separate ratings already assigned by the 
RO, the Board finds that the criteria for a 60 percent 
disability rating have been met.  

(ii.)  The current schedular criteria

In order to warrant a higher disability rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, the evidence must demonstrate unfavorable ankylosis of 
the entire spine. 

Ankylosis is defined as the "immobility and consolidation of 
a joint due to disease, injury or surgical procedure." See 
Lewis v. Derwinski, 3 Vet. App. 259.  The Veteran has not 
been diagnosed with ankylosis during any VA examination or 
outpatient treatment, nor has he alleged as much.  As 
recorded in the December 2005 VA examination report, the 
Veteran maintains forward flexion of the spine to 25 degrees, 
extension to 10 degrees, lateral movement to the left was 
measured at 25 degrees and to the right was 15 degrees.  
Because the Veteran is able to move his lower back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown, and a higher rating under the General Rating Formula 
for Disease and Injuries of the Spine is not warranted. 

With respect to the Formula for Rating Intervertebral Disc 
Syndrome, as noted above, a 60 percent disability is being 
assigned under the former schedular criteria for 
intervertebral disc syndrome.  Under the current regulations, 
the Veteran's back disability must be productive of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  For the reasons set forth 
below, the Board finds that the criteria for a 60 percent 
disability rating under the current regulations for 
intervertebral disc syndrome have not been satisfied. 

While the Board is cognizant of the Veteran's April 2004 
statement that his back pain has required three and a half 
months of bed rest between 2003-2004, the medical evidence 
does not indicate that bed rest was prescribed by a 
physician, as required under Diagnostic Code 5243, Note 1.  
While the Board notes that the July 2003 VA examination 
report documents the Veteran's complaints of 6 episodes of 
pain during the previous year that required bed rest of a 
week, the evidence does not indicate that such rest was 
prescribed by a physician. See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ["a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"].  Furthermore, the August 2004 and December 
2005 VA examiners specifically stated that the Veteran has 
had no incapacitating episodes over the last twelve months.  
In fact, it does not appear that the Veteran has ever been 
prescribed of bed rest for his back disability, let alone six 
weeks worth during one year.  Accordingly, a 60 percent 
disability rating is not warranted under the current Formula 
for Rating Intervertebral Disc Syndrome. 

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the Veteran is receiving 
the maximum rating allowable under former Diagnostic Code 
5293, and 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, as well as the General Rating 
Formula for Diseases and Injuries of the Spine, absent 
ankylosis.  



Hart considerations 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002); see also 
38 C.F.R. § 3.400 (2008).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

In this case the Veteran filed his increased rating claim on 
May 12, 2003.  Therefore, the relevant time period under 
consideration is from May 12, 2002 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from May 
12, 2002 to the present. 

As discussed above, the Board is assigning a 60 percent 
disability rating based on neuropathic symptoms appropriate 
the cite of the Veteran's diseased disk.  The first medical 
evidence to document that the Veteran's lumbar spine 
symptomatology resulted in erectile dysfunction was the 
December 27, 2005 VA examination report.  Prior to that date, 
there was no medical evidence of neuropathic symptoms 
appropriate to the cite of the diseased disk or other 
symptomatology that would warrant a higher, or lower, 
disability rating.  Accordingly, the 60 percent disability 
rating the Board is assigning will be effective from December 
27, 2005, the earliest date the evidence showed a worsening 
of the Veteran's disability.  See 38 C.F.R. § 3.400(o) 
(2008); see also Hart, supra. 



Extraschedular evaluation

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

Conclusion

In summary, for the reasons stated above, it is the Board's 
decision that an increased disability rating of 60 percent is 
warranted.  The appeal is allowed to that extent.

2.  Entitlement to an increased disability rating for 
service-connected radiculopathy of the right lower extremity, 
currently evaluated 20 percent disabling. 

Pertinent law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set out above and will not be 
repeated.

Assignment of diagnostic code

After a review of the evidence pertaining to the Veteran's 
peripheral neuropathy of the right lower extremity, the Board 
has determined that the most appropriate diagnostic code for 
evaluation of the disability is the code it is currently 
rated under, Diagnostic Codes 8520.  The Veteran's lower 
extremity neurological impairment appears to involve 
principally pain, weakness and decreased sensation.  Such 
symptomatology is congruent with the criteria found in 
Diagnostic Code 8520.  
Neither the Veteran nor his representative have suggested 
that another diagnostic code be used or would otherwise be 
more appropriate.  

Accordingly, the Board will evaluate the Veteran's 
neurological impairment of the lower right extremity under 
the diagnostic code under which it is currently rated, 
Diagnostic Code 8520.

Specific schedular criteria

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
no active movement of muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  When 
there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy.  
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation. Moderate or mild incomplete paralysis warrants a 
20 percent or a 10 percent rating, respectively.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2008).  

Words such as "moderate" and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2008).  The Board observes 
in passing that 'moderate' is generally defined as "tending 
toward the mean or average amount or dimension."  
See Merriam-Webster's Collegiate Dictionary, 798 (11th 2003).  
"Severe" is generally defined as "of a great degree: 
serious." Id at 1140.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year thereof. Otherwise, it is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o)(1) (2008). 

Analysis

The Veteran is seeking an increased rating for his service-
connected radiculopathy of the right lower extremity.  For 
the reasons set out immediately below, the Board has 
determined that the medical evidence does not indicate that 
an increased rating is warranted.  

Schedular rating

The Veteran's right lower extremity peripheral neuropathy is 
currently rated 20 percent disabling under Diagnostic Code 
8520.  Such is consistent with incomplete paralysis of the 
sciatic nerve which is  "moderate."  To obtain the next-
highest rating of 40 percent, incomplete paralysis which is 
"moderately-severe" in nature must be shown.  

The medical evidence reflects that the Veteran has occasional 
pain radiating from his back into his right leg and foot.  
These pains occur when he has a flare up of his back 
condition.  See an April 2007 VA treatment note; see also a 
June 2002 VA treatment note.  The pain is sometimes 
associated with a "Charlie horse" [cramping] sensation in 
his right hip and leg and the medical evidence indicates that 
in August 2003 the Veteran complained of that the flare-ups 
were productive of muscle spasms in his right leg.  The 
evidence indicates that the Veteran has "some weakness" in 
the Veteran's right leg and he has constant numbness on the 
top of his right foot and the great toe that worsens during 
flare-ups.  See VA treatment records dated June and August 
2003.

The medical evidence indicates that the Veteran has decreased 
sensation along the dorsum of the right foot.  See a June 
2003 VA examination.  The December 2005 VA examination 
revealed decreased sensation on his right medial calf and the 
right first, second and third toes.   His ankle reflexes were 
measured as +1 during the July 2003 and August 2004 VA 
examinations.  However, his ankle reflexes were measured as 
normal in December 2005, December 2006 and April 2007.  The 
Board notes that, the medical records do not indicate that 
complete paralysis, resulting in symptoms such as foot drop, 
is present, and the Veteran himself does not appear to 
contend that such severe pathology exists.

After a careful review of the evidence, the Board identified 
no aspect of the Veteran's service-connected radiculopathy 
that would enable it to conclude that the type and degree of 
symptomatology contemplated for a 40 percent rating are met 
or approximated.  Moderately severe or severe peripheral 
neuropathy has not been identified.  Rather, only decreased 
sensation of some toes and leg has been identified along with 
some weakness and radiating pain that exists during flare-ups 
of the Veteran's lumbar spine disability.  While the medical 
evidence has identified the presence of "some [right leg] 
weakness", there appears to be no limitation in lower 
extremity function due to the separately service-connected 
peripheral neuropathy.  Furthermore, with the exception of 
the July 2003 and August 2004 VA examination reports, his 
right ankle reflex has been measured as normal.  In short, 
the disability is most appropriately described as moderate, 
and a 20 percent rating is therefore warranted.

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Staged ratings are currently in effect for the Veteran's 
right lower extremity radiculopathy: he has been assigned a 
10 percent disability rating from the date of service 
connection, May 12, 2003, to August 19, 2004 and 20 percent 
thereafter.  After reviewing the medical evidence, the Board 
has determined that the Veteran's disability rating has been 
appropriately staged.  

In this case, the medical evidence indicates that the Veteran 
first demonstrated absent reflexes in the right knee, 
diminished extensor hallucis longus strength on his right 
foot and decreased sensation of the right lateral leg during 
the August 19, 2004 VA examination.  Prior to this 
examination, the Veteran's radiculopathy symptoms included a 
1+ reflex of the right ankle, a diminished pinprick sensation 
over the dorsum of the right foot and complaints of pain.  
Accordingly, the August 19, 2004 VA examination is the 
earliest that that the Veteran's right lower extremity 
radiculopathy disability could be classified as moderate and 
the earliest that a 
20 percent disability rating can be established.

The Board therefore concludes that the staged ratings 
assigned by the RO are correct.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
disability rating for the service-connected radiculopathy of 
the right lower extremity.  The benefit sought on appeal is 
accordingly denied.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the February 2004 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected lumbar spine or right lower extremity radiculopathy 
disabilities.   The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disabilities are specifically contemplated under 
the appropriate ratings criteria.  Accordingly, the Board 
finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his spine or radiculopathy; in fact, it 
does not appear that the Veteran has been hospitalized at all 
for the disabilities at issue. 

With respect to employment, the evidence of record indicates 
that the Veteran stopped working in construction and as an x-
ray technician due to back pain.  Although the Board 
certainly has no reason to doubt the Veteran's testimony that 
he suffers from pain and cannot stand or walk for extended 
periods of time, there is no evidence that the Veteran is 
occupationally impaired beyond the level contemplated in the 
assigned disability ratings.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.  

The Board therefore has determined that referral of the case 
for extra schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

An increased rating for a lumbar spine disability, 60 
percent, is granted beginning September 27, 2005, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an increased disability rating for service-
connected radiculopathy of the right lower extremity is 
denied. 




	(CONTINUED ON NEXT PAGE)





REMAND

3.  Entitlement to TDIU.

The Veteran's TDIU claim should be readjudicated in light of 
the Board's grant of a 60 percent disability rating for his 
lumbar spine disability.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Accordingly, this issue is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any additional 
development it deems to be appropriate, 
VBA should readjudicate the Veteran's 
claim of entitlement to TDIU.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


